DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2021 has been entered.
 

Claims 2, 6, 9, 12, 18, AND 21 have been cancelled.
Claims 24-31 have been added.

Allowable Subject Matter
3.	Claims 1, 3-5, 7-8, 10-11, 13-17, 20, and 22-31 are allowed.

The following is an examiner’s statement for reasons for allowance:

4.	Claims 1, 3-5, 7-8, 10-11, 13-17, 20, and 22-31 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose a random access sequence generation method, wherein, the method includes: generating, by a base station, notification signaling, where5 the notification signaling includes indication information, the indication information is used to instruct user equipment UE to select a shift sequence number from a range of 0 to 
    PNG
    media_image1.png
    28
    181
    media_image1.png
    Greyscale
the shift sequence number is an integer, 
    PNG
    media_image2.png
    17
    26
    media_image2.png
    Greyscale
 is a quantity of UE candidate sequence shifts in the last length insufficient for a group 
    PNG
    media_image3.png
    23
    23
    media_image3.png
    Greyscale
 is a quantity of UE candidate sequence shifts in first remaining shifts, and 
    PNG
    media_image4.png
    22
    23
    media_image4.png
    Greyscale
 is a quantity of UE candidates sequenced shifts is second remaining sequence shifts; and sending by the base station, the notification signaling to 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415